DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are moot in view of the new grounds of rejection or indication of allowable subject matter as detailed below in light of Applicant’s claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3,6,17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0200375 A1 to Yamazaki et al., “Yamazaki `375”, in view of U.S. Patent Application Publication Number 2010/0025678 A1 to Yamazaki et al., “Yamazaki `678”.
Regarding claim 1, Yamazaki `375 discloses a semiconductor device (e.g. FIG. 7A, 8A) comprising:
a substrate (400 and/or 436 ¶ [0046],[0068],[0069]);
a metal oxide layer (403, ¶ [0011]-[0016],[0049]-[0060],[0091]-[0094]) disposed on the substrate;
source/drain patterns (405a/405b, e.g. formed of indium tin oxide (ITO) or indium zinc oxide (IZO) which are materials that Applicant discloses, ¶ [0162],[0174],[0176],[0191],[0192]) being in contact with the metal oxide layer and including a portion protruding from a top surface of the metal oxide layer (i.e. protruding along sidewalls of the sidewall spacers 412);
a gate structure (401, ¶ [0174]) disposed on the metal oxide layer with the source/drain pattern (405a,405b) adjacent, and the gate structure (401) including 
gate spacers (412, ¶ [0174],[0191],[0192]) and 
an insulating material layer (402, ¶ [0043]-[0045]), the insulating material layer being in contact with the metal oxide layer (as pictured), and not extending along a top surface of the source/drain patterns (as pictured); and
wherein the source/drain pattern (405a/405b) is in contact with the gate spacers (412 as pictured in e.g. FIG. 7A, ¶ [0176],[0191],[0192]), and
the insulating material layer (402) does not overlap the gate spacers (412) in a direction perpendicular to a top surface of the substrate (see vertical dotted lines in Examiner-annotated figure below):

    PNG
    media_image1.png
    375
    628
    media_image1.png
    Greyscale

Yamazaki `375 fails to clearly teach in FIG. 7A or 8A a contact disposed on the source/drain pattern, the contact being connected to the source/drain pattern.
However, Yamazaki `375 teaches (e.g. FIG. 6D) forming contacts (415a,415b, ¶ [0175],[0187],[0188]) to the source/drain patterns.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yamazaki `375 in FIG. 7A/8A with contacts to the source/drain structures as taught by Yamazaki `375 in order to desirably form electrical contacts to form a functional thin-film transistor (TFT) and since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention,
wherein in the instant case it would have been obvious to one having ordinary skill in the art to have combined the contacts (415a/415b) of Yamazaki `375 FIG. 6D to the similar TFT of Yamazaki `375 FIG. 7A with the predictable and desired result of forming a functional TFT.
Yamazaki `375 fails to clearly teach wherein the gate structure comprises a plurality of gate structures with the source/drain pattern interposed therebetween.
Yamazaki `678 teaches (e.g. FIG. 5B, ¶ [0125]-[0135]) wherein a gate structure includes a plurality of gate structures (151a, 151b) the source/drain pattern (metal oxide 154c, ¶ [0019],[0020]) therebetween (¶ [0132]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yamazaki `375 a repeating gate structures to form a multi-gate structure as exemplified by the multi-gate structure of Yamazaki `678 in order to achieve small off current and favorable electric properties and high reliability (Yamazaki `678 ¶ [0134]).

Regarding claim 2, Yamazaki `375 in view of Yamazaki `678 yields the semiconductor device of claim 1, and Yamazaki `375 further teaches wherein the source/drain pattern (405a/405b) includes 

Regarding claim 3, Yamazaki `375 in view of Yamazaki `678 yields the semiconductor device of claim 1, and Yamazaki `375 further teaches wherein the source/drain pattern (405a/405b) includes a lower source/drain pattern and an upper source/drain pattern on the lower source/drain pattern (see Examiner-annotated figure below), and the lower source/drain pattern and the upper source/drain pattern have different shapes from each other (as pictured).

    PNG
    media_image2.png
    412
    684
    media_image2.png
    Greyscale


Regarding claim 6, Yamazaki `375 in view of Yamazaki `678 yields the semiconductor device of claim 1, and Yamazaki `375 further teaches wherein the source/drain pattern (405a/405b) includes at indium tin oxide (ITO) or indium zinc oxide (IZO) (¶ [0162]).

Yamazaki `375 in view of Yamazaki `678 yields the semiconductor device of claim 1, and Yamazaki `375 further teaches wherein the metal oxide layer includes one of amorphous metal oxide (¶ [0018]), polycrystalline metal oxide (¶ [0049],[0062]) and a combination thereof (¶ [0051],[0053]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0200375 A1 to Yamazaki et al., “Yamazaki `375”, in view of U.S. Patent Application Publication Number 2010/0025678 A1 to Yamazaki et al., “Yamazaki `678”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2012/0315735 A1 to Koezuka et al., “Koezuka”. 
Regarding claim 7, although Yamazaki `375 in view of Yamazaki `678 yields the semiconductor device of claim 6, Yamazaki `375 fails to clearly teach wherein the source/drain pattern includes a dopant, and the dopant includes at least one of phosphorus (P), arsenic (As), antimony (Sb) and boron (B).
Koezuka teaches implanting into the source/drain pattern in order to implant into the metal oxide semiconductor layer (¶ [0125],[0126],[0129]) including implanting into the dielectric above the source/drain (407, ¶ [0128]), wherein the dopant includes at least one of phosphorus (P), arsenic (As), antimony (Sb), or boron (B) (¶ [0127]).  Additionally, Yamazaki `678 teaches forming a source/drain pattern including a metal oxide with a dopant including e.g. boron (B) (buffer, ¶ [0018],[0019]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yamazaki `375 in view of Yamazaki `678 by implanting the dopant into the metal oxide source/drain patterns (405a/405b) as taught by Koezuka and/or Yamazaki `678 in order to desirably form low-resistance contacts (Koezuka ¶ [0140], Yamazaki `678 ¶ [0018]).
Allowable Subject Matter
Claims 19-22,25-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art e.g. U.S. Patent Application Publication Number 2013/0200375 A1 to Yamazaki et al. disclosed (e.g. FIG. 7A) a semiconductor device with a source/drain pattern (405a/405b) as discussed above and prior art e.g. U.S. Patent Application Publication Number 2010/0207117 A1 to Sakata et al. teaches wherein a source/drain pattern (112) being connected to a metal oxide layer (108, ¶ [0056]-[0058) includes an element semiconductor material pattern (silicon, ¶ [0054],[0059]-[0070]) as discussed previously.
Prior art e.g. U.S. Patent Application Publication Number 2020/0357923 A1 to Yamazaki et al. teaches (e.g. FIG. 1B) wherein a gate structure (260) includes a gate trench and an insulating material (250) extending along sidewalls and a bottom of the trench (i.e. a dummy or replacement gate TFT).
However, prior art fails to reasonably teach or suggest wherein each of the gate structures includes gate spacers defining a gate trench and an insulating material extending along sidewalls and bottom of the gate trench together with all of the other limitations of claim 19 or claim 26 as claimed.  Claims 20-22,25,27,28 are allowable in virtue of depending upon and including all of the limitations of claims 19 or 26 accordingly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891